Citation Nr: 1509539	
Decision Date: 03/06/15    Archive Date: 03/17/15

DOCKET NO.  12-33 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lumbar spine disability and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran, Spouse


ATTORNEY FOR THE BOARD

J. Mulvihill, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to April 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs Regional Office (RO) in New York, New York.  The rating decision reopened a claim for service connection for a back condition previously denied in a Board decision dated in August 1967, and then denied the claim.  

On April 23, 2014, the Veteran and his spouse provided testimony at a video hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.

This appeal was processed using the "Virtual VA" and VBMS paperless claims processing system.  Accordingly, any future consideration of this claim should take into consideration the existence of the electronic record.  
 

FINDINGS OF FACT

1.  A Board decision dated August 1967, denied service connection for a lumbar spine disability because the evidence did not establish that the Veteran had a back disorder.  Reconsideration of that decision has not been ordered.

2.  Evidence received since the August 1967 Board decision, by itself or when considered with evidence previously of record, relates to unestablished facts necessary to substantiate the claim of service connection a lumbar spine disability, and therefore raises a reasonable possibility of substantiating the issue on appeal. 

3.  The evidence is in relative equipoise as to whether the Veteran's lumbar spine disability is related to service.

CONCLUSIONS OF LAW

1.  The August 1967 Board decision denying service connection for a lumbar spine disability is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§  3.156, 20.1103 (2014).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a lumbar spine disability, and the claim is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 2014); 38 C.F.R. §§ 3.156(b), 3.159 (2014).

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for a lumbar spine disability have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a)(2014).  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 

II. Legal Criteria and Analysis

Before deciding the substantive question of service connection, the question of whether new and material evidence has been received to reopen the above claim must first be addressed by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed). Cir. 2001)(reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996)(reopening after a prior Board denial).  If the Board finds that no such evidence has been offered, that is where the analysis ends.  Therefore, what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.

Generally, a claim that has been denied in an unappealed RO or Board decision may not thereafter be reopened and allowed unless new and material evidence is presented or secured with respect to the denied claim.  38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 2014).  If so, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Together, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 3.156(a); See Shade v. Shinseki, 24 Vet. App. 110 (2010)(3.156(a) creates a low threshold for viewing the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening.").  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran was denied service connection for a low back injury in June 1966.  He appealed the decision and was again denied by the Board in August 1967.  He filed a claim to reopen in 2009.  Evidence received in connection with his claim consists of a significant number of private treatment records and workers compensation reports dated after November 1987, as well as a VA examination and medical opinion not previously considered which relate to an unestablished fact necessary to substantiate the claim.  Therefore, the claim is reopened.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a).  Generally, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence. As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran contends that he injured his lumbar spine during service and has continued to experience low back pain ever since, being aggravated by a work-related injury in 1987.

Evidence contained in the Veteran's claims file includes entrance and separation examinations, service treatment records (STRs), post-service VA examinations, private treatment records, and lay evidence in the form of statements and hearing testimony by the Veteran and his spouse.  

Clinical evaluation on entrance in June 1960 reflected a normal spine and other musculoskeletal condition.  Neurologic condition was normal, qualified by the statement "Polio, history of nonparalytic poliomyelitis at age 8. Asymptomatic. No neuro-psychiatric pathology."  

From the period of entry in June 1960 until his injury in February 1963, the Veteran's STRs were silent for any complaints of back pain or injury.  In February 1963, STRs reveal that the Veteran experienced a back injury while performing physical training exercises.  He reported to the medical clinic at which time the physician's impression was severe spondylolisthesis.  An x-ray taken at that time indicated an essentially normal spine with some straightening of the lumbar vertebrae.  He was prescribed exercises and ordered to return the following month for follow-up.  He returned monthly.  In August 1963, the Veteran's spine and a second x-ray were evaluated by an orthopedic physician, which confirmed a diagnosis of spondylolisthesis and noted posterior displacement of the L5 vertebrae on S1 with associated sharp angulation.  

At separation in February 1964, the Veteran's history of low back pain after participating in physical training was noted, that he had been seen on numerous occasions as an out-patient, and x-rays had been noted as unremarkable.  An x-ray taken of the lumbar spine at the time of separation was essentially negative for abnormalities.  It was noted the Veteran intended to apply for disability if his pain persisted.  He was referred to the orthopedic clinic with a provisional diagnosis of questionable back strain.  The orthopedic consultation report from March 1964 indicates that the Veteran had apparently had a back strain when doing calisthenics, but the pain had largely disappeared.  The examination was completely negative, and it was concluded that no further treatment was needed.  

Following discharge from service, the Veteran filed a claim for service connection in February 1966.  He complained of general low back pain, induced primarily with sitting or prolonged standing.  He was afforded a VA spine examination in May 1966, and x-ray which revealed no bone pathology and was again, considered normal.  As his condition was determined to be symptomatic back pain but no confirmed back abnormalities, the claim was denied by the RO.  The Board then  remanded the claim in 1967, and the Veteran was examined by a VA orthopedic physician in March 1967.  The physician noted that x-ray reports had differed concerning displacement of L5 on S1 and spondylolisthesis versus normal x-rays.  He reviewed the x-rays from the 1966 VA examination and additional x-rays done for the 1967 VA examination and concluded they were normal.  Other than complaints of pain with some motions, the orthopedic exam was normal.  The diagnosis was history of low back pain.  

The claims file is silent for medical evidence of any treatment for ongoing back pain over the next 20 years.  The Veteran stated he experienced and managed occasional painful episodes during this period with over the counter pain relievers and exercise.  In November 1987, the Veteran experienced what is claimed as an aggravating event where he was required to sit for an extended period of time while traveling for work.  This led to severe back pain for which he filed a claim for Worker's Compensation.  The Veteran received subsequent continuous back treatment primarily from chiropractors from the time of the injury in 1987 to the present.  Many of the chiropractic treatment records obtained from private providers reflect a worsening back condition as it related to the 1987 worker's compensation claim.  Therefore, such evidence is not relevant to the issue of service connection and will not be further discussed.  However, the Veteran's service injury is noted historically in other reports as discussed below.

In May 1997, the Veteran was seen by an orthopedic surgeon.  At that time, the Veteran reported that he first had back pain while in service, the episodes described as of relatively short duration and mild severity.  Following his trip in 1987, he had frequent recurrent episodes of back pain and was treated on a regular basis by a chiropractor.  The only specific findings from the surgeon's evaluation were pain and slightly decreased spinal range of motion.  He had good motion and excellent strength, and not highly or acutely aggravated at that time.  His symptoms did not clinically support a diagnosis of spinal stenosis, as demonstrated on a CT scan, and he had no radiation of pain.  The examiner noted the underlying problem to be an L4-L5 herniated disc and spinal stenosis.

In June 2006, an independent chiropractic examination by J. Mulholland contained a report of low back injury during service, noting that the Veteran suffered from occasional on and off lower back discomfort over the years due to an in-service injury, but not constant, steady back or leg pain prior to the Worker's Compensation injury in November 1987.

In May 2009, the Veteran received a VA MRI which revealed no compression fractures, but disc desiccation throughout.  Disc space narrowing was seen most apparently at L4-L5.  Impressions were moderately prominent degenerative changes of the L4-L5 disc space, prominent facet hypertrophy, ligament laxity and disc bulging seen at L4-L5, with moderate severe central canal stenosis.  Moderate foraminal stenosis was seen as well.  Moderate stenosis at L3-L4 and mild to moderate stenosis at L2-L3 also was noted.

In July 2009, the Veteran was afforded a VA spine examination to evaluate his current lumbar spine disability.  The examiner reviewed the claims file and determined that the Veteran's current back disability was at least as likely as not caused by or a result of in-service injury.  He based his opinion on his observation of continual complaints of pain of the same nature from 1963 to the present, and the well-documented injury in the claims file.  However, the examiner did not have the history of the Veteran's 1987 injury or worker's compensation claim, nor did he have access to the private chiropractic treatment records to make a fully informed assessment.  

In January 2010, a second medical opinion was obtained to answer the question: what is the relationship between the 1987 injury, the Veteran's current back condition, and how it related to his military service.  The examiner reviewed all existing medical treatment records, noting that STRs reflected abnormal elements in the Veteran's spine such as paraspinous atrophy (deconditioning), spondylolisthesis on x-ray, and functional overlay.  However, all exams and x-rays were deemed normal, independent of symptoms reported.  The Veteran filed for disability and was denied twice.  The records were then silent until 1987.  Independent medical examinations performed in connection with the workers compensation claim stated there was no significant back condition prior to the work related injury.  The examiner concluded that the current diagnosis of degenerative disc disease (DDD) lumbar segments L4-L5 was not caused by the in-service injury in 1963.  Her rationale was that the acute low back strain incurred while in active service resolved at discharge with no radiologic evidence of abnormalities.  Medical documentation from 1987 to the present acknowledged the service injury as occurring, but identified the Veteran's current disability as due to the work related air travel injury.

In October 2010, the Veteran provided a statement from one of his private treatment providers, Dr. Cerutti, who stated that he had been treating the Veteran since 1998, and that it was possible that his current back condition was caused or aggravated by a preexisting service related condition.  He provided no rationale for this statement.

On April 23, 2014, the Veteran and his spouse testified before the undersigned VLJ.  At that time, the Veteran stated that his back was fine going in to service, with no restrictions regarding physical activities.  The Veteran injured his back during physical training and was seen at Fort Wainwright Army Hospital.  At that time, the physician said that for him to have an operation on his back, he would have to go down to the lower 48 because it could not be performed there (in Alaska).  The Veteran wrote to his sister and brother-in-law (in the Navy) for advice regarding back surgery, which they advised the Veteran to avoid.  Following his injury, the Veteran was excused from any further physical training that might aggravate his back.  He stated the Army doctors said he had a "bone" out of place, he recalled the L5 vertebrae (a bulging disc).

He filed his claim after service.  He testified that the back pain was occasional, where he could go for awhile with no problem and then go on a trip, when he would be sitting for long periods, it would act up.  The Veteran also reported avoiding engaging in activities that might aggravate his back.  In 1987, the worker's compensation claim resulted from sitting for a very long time during business travel which resulted in a very bad episode of back pain.  He reported that normally, when he was on a "low" (flares), it would take about a week for his back to recover.  In this instance, after 6 weeks he sought chiropractic care for another six weeks.  He believed it was due to aggravation of the in-service injury.

The Veteran's spouse of 47 years testified that she noticed his back bothered him, and he told her about the service injury.  She stated it affected his ability to sit for extended periods of time, such as at the dinner table, movies and traveling.

The Veteran and spouse are competent to testify to symptoms perceived by the senses, and are also found to be credible in their testimony of the Veteran's back symptoms over period of many years.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Thus, the reports of continuing symptoms following service are considered credible, although the Veteran and spouse are not medically qualified to infer a medical nexus between the in-service injury and the Veteran's current disability.

The Board finds credible the Veteran's reports of recurring back pain after the service injury until the 1987 work injury.  First, he filed a claim for VA compensation slightly less than two years after service, and reported continuing back pain during the 1966 and 1967 VA examinations.  This is conclusive evidence that he had back pain after supposed resolution of the in-service incident, and after military service, and decades before the work injury.  Second, there are statements in the medical records dated years prior to his 2009 request to VA to reopen this claim, wherein he recounts a history of back pain after a military service injury but prior to the 1987 work injury.  He does not seem to exaggerate the extent of his pain in these accounts, recalling intermittent, "on and off" back pain following service.  Since this history was provided independent of and not contemporaneous with his VA claim, the statements are especially probative, and lend additional support to his testimony. 

In sum, there are essentially three medical opinions regarding a medical nexus between the Veteran's in-service injury and his current disability, none of which are definitive: the statement of Dr. Cerrutti speculating that it is possible the 1987 incident aggravated his preexisting injury from service; a July 2009 VA examination opinion stating it is more likely than not related to service, although the examiner did not have knowledge of the 1987 aggravating injury; and the January 2010 VA opinion which denied finding that the Veteran's in-service back strain caused his current lumbar spine disability, but failed to identify or discuss the August 1963 x-ray showing an L5 disc displacement, or consider the lay testimony of the Veteran.

The Board finds that the evidence is in relative equipoise as to whether the Veteran's in-service injury caused his current lumbar spine disability.  While the July 2009 VA examiner did not have the benefit of history of the 1987 injury, his observations concerning the Veteran's continual complaints of pain following the in-service injury and the nature of those complaints are consistent with the Veteran's own testimony and that of his spouse.  Similarly, the L-5 vertebrae is noted by x-ray to be displaced or otherwise injured in both the in-service injury as well as the 1987 injury, and corresponds with the Veteran's "low back" complaints over the years.  There is no basis for the VA examiner's conclusion in 2010 that all x-rays were deemed normal independent of symptoms reported, when those in-service x-rays clearly showed spondylolisthesis.

Therefore, based on a review of the competent and credible lay and medical evidence, the Board finds the evidence to be equally balanced for and against the Veteran.  In such situations, the law affords reasonable doubt to be resolved in the Veteran's favor. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Accordingly, resolving all reasonable doubt in the Veteran's favor, the claim of service connection for a lumbar spine disability is granted.





	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for a lumbar spine disability is granted.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


